Citation Nr: 0510574	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  02-02 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional heart and lung disability, claimed as secondary to 
a tooth extraction performed at a VA facility in September 
1998.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision, which denied compensation 
under 38 U.S.C.A. § 1151 for additional heart and lung 
disability, claimed as secondary to a tooth extraction 
performed at a VA facility in September 1998.  

In April 2002, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  

The case was previously before the Board in August 2002, at 
which time the Board informed the veteran that it was 
developing his case rather than remanding it to the RO.  In 
April 2003, the Board issued a letter to the veteran, 
informing him of the receipt of further evidence concerning 
his claim and requesting that he either submit additional 
evidence or tell the Board to proceed with his appeal.  
However, in a document dated in July 2003, the Board 
explained that, as a result of a Federal Circuit Court 
decision and other policy considerations, it had determined 
to remand the case to the RO to review the record and 
readjudicate the veteran's claim.  The RO did so, and 
following issuance of a supplemental statement of the case in 
July 2003, the case was returned to the Board, whereupon the 
Board requested an independent medical expert opinion 
concerning the claim.  That opinion has been received and 
notification of such has been furnished to the veteran and 
his representative (the letter to the veteran was returned as 
undeliverable).  The Board now undertakes further 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to provide adequate 
notification in regard to claim development.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  The VCAA redefined the obligations of VA 
with respect to its duties to notify and assist a claimant.  
For example, the VCAA requires VA to notify the claimant and 
his representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate his claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

After a preliminary review of the record on appeal, the Board 
finds that, despite a letter to the veteran in October 2001, 
the RO has not properly apprised him of the redefined 
obligations of the VA, as contained in the VCAA, in regard to 
his claim.  Specifically, the RO has not informed him as to 
what the evidence must show to establish entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional heart 
and lung disability, claimed as secondary to a tooth 
extraction performed at a VA facility in September 1998.  In 
the October 2001 letter, while the RO referred to a claim for 
compensation under 38 U.S.C.A. § 1151, it only informed him 
as to what the evidence must show to establish service 
connection for the heart and lung disability under provisions 
of 38 U.S.C.A. §§ 1110 and 1131.  

Thus, on remand, the RO must ensure compliance with the 
notice provisions contained in the VCAA, to include sending 
any additional letters to the veteran, as deemed appropriate.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO, in accordance with the 
notification and development action 
required by the VCAA and its implementing 
regulations, should take appropriate steps 
to advise the veteran as to what the 
evidence must show to establish 
entitlement to compensation under 38 
U.S.C.A. § 1151 for additional heart and 
lung disability, claimed as secondary to a 
tooth extraction performed at a VA 
facility in September 1998, and as to what 
specific evidence and information he is 
responsible for providing to VA in that 
regard.  

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim.  If the decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




